IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA     : No. 86 WAL 2017
EX REL. SIMEON BOZIC,            :
                                 :
               Petitioner        : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
                                 :
           v.                    :
                                 :
                                 :
SUPERINTENDENT, ROBERT           :
GILMORE, STATE CORRECTIONAL      :
INSTITUTION GREENE, PENNSYLVANIA :
DEPARTMENT OF CORRECTIONS,       :
                                 :
               Respondents       :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of August, 2017, the Petition for Allowance of Appeal is

DENIED.